Name: Commission Regulation (EEC) No 2538/88 of 12 August 1988 fixing the premiums to be added to the import levies on rice and broken rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 8 . 88 Official Journal of the European Communities No L 223/7 COMMISSION REGULATION (EEC) No 2538/88 of 12 August 1988 fixing the premiums to be added to the import levies on rice and broken rice HAS ADOPTED THIS REGULATION : Article 1 1 . The premiums to be added to the import levies fixed in advance in respect of rice and broken rice originating in Portugal shall be zero. 2. The premiums to be added to the import levies fixed in advance in respect of rice and broken rice originating in third countries shall be as set out in the Annex hereto. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 2229/88 (2), and in particular Article 13 (6) thereof, Whereas the premiums to be added to the levies on rice and broken rice were fixed by Commission Regulation (EEC) No 2604/87 (3), as last amended by Regulation (EEC) No 2477/88 (4) ; Whereas, on the basis of today's cif prices and cif forward delivery prices, the premiums at present in force, which are to be added to the levies, should be altered to the amounts shown in the Annex hereto, Article 2 This Regulation shall enter into force on 15 August 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 August 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 166, 25 . 6. 1976, p. 1 . (2) OJ No L 197, 26. 7. 1988, p. 30 . 0 OJ No L 245, 29 . 8 . 1987, p. 39 . b) OJ No L 213, 6. 8 . 1988 , p. 20. No L 223/8 Official Journal of the European Communities 13 . 8 . 88 ANNEX to the Commission Regulation of 12 August 1988 fixing the premiums to be added to the import levies on rice and broken rice (ECU/ tonne) CN Code Current 8 1st period 9 2nd period 10 3rd period 11 1006 10 91 0 0 0 \ 1006 10 99 0 0 0  1006 20 10 0 0 0  1006 20 90 0 0 0  1006 30 11 0 0 0 1006 30.19 0 0 0  1006 30 91 0 0 0  1006 30 99 0 0 0  1006 40 00 0 0 0 0